Citation Nr: 1115188	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of vision, claimed due to treatment authorized by VA.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty from February 1953 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred additional disability, ischemic optic neuropathy causing loss of vision, following thoracic spine surgery authorized by VA.  

Section 1151 provides for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In 2010, this case was referred to a medical expert.  In response, K.C.M., M.D., FACP, in a November 2010 letter, opined that the Veteran's unfortunate eye injury was related to the spine surgery but was a very rare (less than 1%) complication which is difficult to predict or prevent for individual patients.  

The dispositive issue in this case is whether the Veteran's ischemic optic neuropathy was an event not reasonably foreseeable.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).

Although the Veteran testified that he signed informed consent forms prior to undergoing the spine surgery, he asserts that he was not specifically instructed as to the eye risks posed by the surgery to be performed.  Review of the record shows that progress notes refer to consent forms, each of which reportedly states that blindness or other damage to the eyes were known risks of the scheduled procedure; however, the actual consent forms are not associated with the claims folder.  The Board finds that it is imperative that these forms be obtained and associated with the claims folder.  Review of these forms by the Board is necessary prior to adjudicating the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, the consent forms related to the June 2004 thoracic spine surgery conducted at Scott and White should be obtained and associated with the claims folder, if such exist.  If no such records are available, this should be so reported in the record.

2.  Thereafter, readjudicate the Veteran's § 1151 claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for final appellate review, if in order. The Board intimates no opinion as to the ultimate outcome of the Veteran's claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

